Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the application filed 10/28/2020. Claims 1-17 are pending and are examined. In an Interview held on 09/14/2021, Attorney Richard Bigelow agreed to withdraw by oral restriction without traverse claims 18-22.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method for improving the environment by providing a vehicle transaction insurance incentive, classified in G06Q 30/018.
II. Claims 18-21, drawn to a method for improving the environment by bundling an insurance incentive program, classified in G06Q 30/0645.




Intended Use
Applicant is reminded that intended use language is not given patentable weight. MPEP 2114(ii) states: A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987)
•    Claim 14 “to: receive…; verify….; determine...; facilitate…”
•    Claim 16 “a non-transitory processor… wherein the processor issues instructions to: …”
Applicant is reminded that intended use language is not given patentable weight. MPEP 2114(ii) states: A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987)

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1, 14 and 16 are directed to a “providing a vehicle transaction insurance incentives to obtain an environmentally friendly zero emission, low emission and battery electric vehicles”. 
Claims 1, 14 and 16 are directed to the abstract idea of “a Method for Improving the Environment by Providing Incentives for Purchase, Lease, Re-Lease, Rental, or Subscription of Environmentally Friendly Zero Emission, Low Emission and Battery Electric Vehicles”. Which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1,14 and 16 recites “receiving an indication of a sale, lease, re-lease, rental, or subscription of a BEV/LEV/ZEV vehicle;
 verifying the sale, lease, re-lease, rental, or subscription of the BEV/LEV/ZEV vehicle is eligible for the insurance incentive provided by a third party; determining … a non-individualized insurance premium for the 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim 1 such as “non-transitory processors and secure networks of claim 14 and 16” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of  receiving an indication of a sale, lease, re-lease, rental or subscription of a vehicle, verifying the sale, lease, re-lease, rental or subscription of a vehicle, determining a non-individualized insurance premium for the insurance incentive associated with the vehicle based at least in part on non-individualized geographic data and facilitating payment to an insurance provider.   
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of receiving an indication of a sale, lease, re-lease, rental or subscription of a vehicle, verifying the sale, lease, re-lease, rental or subscription of a vehicle, determining a non-individualized insurance premium for the insurance incentive associated with the vehicle based at least in part on non-individualized geographic data and facilitating payment to an insurance provider using computer technology (e.g. non-transitory processor ). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, claims 1, 14 and 16 are not patent eligible.
Dependent claims 2-13, 15 and 17 further describes characteristics of data and additional steps or techniques. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea. Therefore, the dependent claims ae also not patent eligible.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-17 of Application 16/949413 are rejected on the ground of nonstatutory double patenting over claims 1-14 of Application 15/972147.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application 15/972147 are directed to providing an insurance incentive to purchase, rent, and lease or subscribe a vehicle updating electronic data items.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7,8,14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
Claim 1 recites “facilitating payment…by the third party…” 
Claim 14 recites “facilitate…” 
configured to issue…”, “facilitate…”
Claims 1, 14 and 16 lack disclosure within the specification of what algorithms are used for performing “facilitating payment’ in the claims. (MPEP 2161.01 (I)). The algorithm or steps / procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
Therefore, Applicant has not sufficiently described what a computing apparatus inside of a smart phone describe its processor executing the “computerized tax return preparation application”.
					In general
Claims 1, 14 and 16 recites “determining via a non-transitory processor…”A non-transitory processor” is not known in the art and Applicant does not provide a description of what a “non-transitory processor” is. The “non-transitory processor” appears in ipsis verbis in the specification. The language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or claim, even an original claim does not necessary satisfy 
				Not in the Specification
Claims 14 and 16 recites “non-transitory processor”…According to the specification, “non-transitory processors”…merely facilitates a transaction (see paras 52,64,70,72,77,78,80 and 83). The specification does not describe what the “non-transitory processor” is or how it is used to facilitate payment. Therefore, the specification does not provide a sufficient description of the non-transitory processor to demonstrate to one of ordinary skill that the inventor has possession of the claimed invention. (MPEP 2161.01, 2163.03 (V)).

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 

Lack of Antecedent
Claim 1 recites the limitation “verifying … the insurance incentive provided by a third party” in line 8. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 1 recites the limitation   “determining … the insurance incentive associated with the vehicle” in line 11. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 15 recites the limitation   “the method… where the instructions and data transmittal…” in line 1. There is insufficient antecedent basis for “the method” and “the instructions” and “data transmittal” in the claim. Appropriate correction is required.




Claim 17 recites the limitation   “the apparatus…”… “where the instructions and data transmittal…” in line 1. There is insufficient 

				Unclear scope
Claim 1 recites the steps of “receiving an indication” and “verifying the sale”. The claim is silent on what performs the steps. According, to the specification, “the receiving an indication of sale…” is performed by a “manufacturer” (PGPub para 70) or “insurer” (PGPub para 77). 
Claim 14 recites “environmentally friendly … non-transitory processor-readable medium “. It is not clear to the examiner what is an “environmentally friendly…non-transitory processor-readable medium”.
Claim 15 recites “… are performed by non-transitory processors, smart phones, tablets and servers”. However, claim 14, from which claim 15 depends, is directed to a non-transitory computer readable medium. Therefore, the scope of the claim is unclear.
Claim 17 recites “… are performed by non-transitory processors, smart phones, tablets and servers”. The apparatus of claim 16, from which claim 17 depends, comprises a “memory” and “non-transitory processor”. Therefore, the scope of the claim is unclear.

Relative terms
Claim 1 “A method … environmentally friendly…” is a relative term which renders the claim indefinite. The term “environmentally friendly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and on of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 “... environmentally friendly vehicle insurance incentive …” is a relative term which renders the claim indefinite. The term “environmentally friendly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and on of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Means Plus Function
A rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C.
112, second paragraph may be appropriate in the following situations when examining means-plus-function claim limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (1) when it is unclear whether a claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(3)    when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked and the supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function

Claims 2-5 recites “… the insurance incentive provides…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The functions are in claim 2-5, “incentive provides”.

As Applicant’s specification does not disclose the insurance incentive “structure”, the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

The dependent claims 2-13, 15 and 17 are rejected based on dependency on the independent claims 1, 14 and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Wallach (Patent 8,781,862).

As regards claims 1,14 and 16 Wallach discloses receiving an indication of a sale, lease, re-lease, rental, or subscription of a BEV/LEV/ZEV vehicle; [Col 6 lines 18-28]

determining via a non-transitory processor a non-individualized insurance  premium for the insurance incentive associated with the vehicle based at least in part  on non-individualized geographic data; [Col 5 lines 22-29] and 
 facilitating payment of the determined non-individualized insurance premium by the third party to an insurance provider. [Col 7 lines 26-34]

As regards claim 2, Wallach discloses the method of claim 1, wherein the insurance incentive provides a personal insurance policy. [Col 4 lines 44-47]

As regards claim 3, Wallach discloses the method of claim 1, wherein the insurance incentive provides personal liability insurance coverage. [Col 4 lines 44-47]

As regards claim 4, Wallach discloses the method of claim 1, wherein the insurance incentive provides vehicle collision insurance coverage. [Col 4 lines 19-36]

As regards claim 5, Wallach discloses the method of claim 1, wherein the insurance incentive provides comprehensive insurance coverage or extra liability insurance. [Col 4 lines 19-36]
As regards claim 6, Wallach discloses the method of claim 1, wherein verifying the sale, lease, re-lease, rental, or subscription of the BEV/LEV/ZEV vehicle is eligible for an insurance incentive comprises verifying a make and model of the vehicle is eligible for the insurance incentive. [Col 5 lines 12-29]

As regards claim 7, Wallach discloses the method of claim 1, wherein verifying that the sale, lease, or subscription of the
 BEV/LEV/ZEV vehicle is eligible for an insurance incentive comprises verifying a geographic area associated with the sale, lease, or subscription of the BEV/LEV/ZEV vehicle is eligible for the insurance incentive. [Col 5 lines 12-29]

As regards claim 8, Wallach discloses the method of claim 1, wherein the third party is a BEV/LEV/ZEV vehicle manufacturer. [Col 5 lines 30-35]

As regards claim 9, Wallach discloses the method of claim 1 wherein the non-individualized insurance premium is determined by an affiliate. [Col 5 lines 66-67, col 6 lines 1-12]

As regards claim 10, Wallach discloses the method of claim 1, wherein determining via a non-transitory processor a non- individualized insurance premium for the insurance incentive associated with the vehicle based at least in part on non-individualized geographic data occurs prior to the sale, lease, or subscription of the vehicle.  [Col 7 lines 1-14]

As regards claim 11, Wallach discloses the method of claim 1, wherein the non-individualized insurance premium is a flat- rate insurance premium per state. [Col 6 lines 61-66]





As regards claim 12, Wallach discloses the method of claim 1, wherein the non-individualized geographic data comprises at least one of traffic history associated within a geographic area, average income level associated with the geographic area, and demographic information associated with the geographic area. [Col 7 lines 1-14]

As regards claim 13 , Wallach discloses the method of claim 1, wherein determining via a non-transitory processor a non- individualized insurance premium for the insurance incentive associated with the vehicle based at least in part on non-individualized geographic data and use of actuarial data and analysis. [Col 7 lines 1-12]

As regards claims 15 and 17, Wallach discloses the method of claim 14 where the instructions and data transmittal are performed by non-transitory processors, smart phones, tablets, and servers over secure networks. [col 8 lines 14-24]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                    /CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692